FERGUSON, Judge.
We reversed in part and remanded this case for an evidentiary hearing on petitioner’s motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Walker v. State, 432 So.2d 727 (Fla.3d DCA 1983). In this appeal from the denial of his 3.850 motion, petitioner challenges the imposition of four consecutive mandatory minimum sentences arising out of a single criminal episode.
*320Having considered the record we hold in accordance with now settled law that the “stacking” of four mandatory minimum three-year sentences is precluded where two or more firearm-related offenses are committed at the same time and place. Palmer v. State, 438 So.2d 1 (Fla.1983). A sentence which exceeds that provided for by law constitutes fundamental error which may be corrected by an appellate court even if no objection was entered in the trial court. See Noble v. State, 353 So.2d 819, 820 n.4 (Fla.1977); Whitehead v. State, 446 So.2d 194 (Fla.4th DCA 1984), rev. denied, 462 So.2d 1108 (Fla.1985); Gonzalez v. State, 392 So.2d 334 (Fla.3d DCA 1981).
Reversed and remanded with instructions to correct the three-year mandatory sentences so that they are concurrent.